MEMO ENDORSED
 JAMES E. JOHNSON                     THE CITY OF NEW YORK                            COREY S. SHOOCK
 Corporation Counsel                                                                         Senior Counsel
                                   LAW DEPARTMENT                                     phone: (212) 356-5051
                                                                                      cshoock@law.nyc.gov
                                         100 CHURCH STREET
                                         NEW YORK, N.Y. 10007


                                               March 30, 2020

 VIA ECF
 Honorable Katherine Polk Failla
 United States District Judge
 United States District Court
 Southern District of New York
 40 Foley Square
 New York, New York 10007
                  Re:   Angel Garcia v. C.O. Palmenteri, et al.
                        19 Civ. 7441 (KPF) (HBP)
 Your Honor:
                 I am a Senior Counsel in the Office of James E. Johnson, Corporation Counsel of
 the City of New York (hereinafter, “the Office”), and the attorney assigned to represent
 Defendant City of New York in the above-referenced matter. Defendant City respectfully
 requests that the stay of this action be continued pending the conclusion of the New York City
 Department of Correction’s (hereinafter “DOC”) investigation into the underlying incident and
 the passing of the current public health emergency stemming from the spread of the infectious
 disease known as COVID-19. 1
                 As the Court is aware, Plaintiff alleges in this case, inter alia, that on April 15,
 2019, while an inmate in DOC custody at the George R. Vierno Center, he was subjected to
 excessive force by Defendant Correction Officer Palmenteri. Plaintiff also alleges that Defendant
 Palmenteri thereafter refused Plaintiff’s request for medical treatment for Plaintiff’s hand. See id.
 Plaintiff further alleges that several hours later, Defendant Captain Charles also refused
 Plaintiff’s request for medical treatment for Plaintiff’s hand. See id. at p.4, ¶ 2.
                 Since the Court granted the stay on October 24, 2019 (ECF No. 18), this Office
 has regularly inquired into the status of the DOC internal investigation and has been informed
 that the results of that investigation are currently pending supervisory review. The result of that
 1
   Plaintiff has previously informed Defendant City that Plaintiff opposes a stay in this case.
 Defendant City is aware of Plaintiff’s letter to the Court dated February 5, 2020 informing the
 Court of Plaintiff’s impending release from State Prison and of a new forwarding address. (See
 ECF No. 25.) Defendant City is also aware that the Court’s Memo endorsement mailed to that
 address was returned to sender on March 2, 2020. Defendant City will mail copies of this letter
 to the three addresses Plaintiff has provided to the Court.
review may include the approval of the investigation’s findings, disapproval of the
investigation’s findings, or a directive to take additional investigative steps.
                There are several reasons for the continued stay of this matter. As set forth in
Defendant’s applications dated October 23, 2019 and January 13, 2020, until DOC concludes its
investigation, the parties will have very limited access to documents and other information
regarding the incident alleged in this case—and no access to anything generated during the
investigation. Furthermore, representation of the individually named defendants is still affected
by the ongoing investigation as this Office will be unable to make an informed determination as
to whether it can represent any of them until the resolution of the investigation. Without access
to the documents and the officers involved, this Office will be unable to effectively respond to
the complaint, fully participate in court conferences and prepare discovery, or properly assess the
case for settlement purposes.
                Additionally, as the Court is also aware, since Defendant City’s January 13th
application, a state of emergency has been declared by the federal, state, and local governments
as a result of the COVID-19 infection. In furtherance of directives by public officials to avoid
unnecessary personal contact, this Office has also directed both legal and non-legal staff to work
from home to the greatest extent feasible. Likewise, that staff at both the Investigation Division
and Legal Division at DOC have been directed to work remotely. Therefore, the capacity of
DOC to provide this Office with copies of the investigative materials, including reports, video
footage, and interview recordings, and the ability of this Office to process and review those
materials are significantly limited for the duration of the pandemic crisis. Working remotely
may also lengthen the time to finalize the investigation.
               Based on the foregoing, and the reasons set forth in Defendant City’s letters to the
Court dated October 23, 2019 and January 13, 2020, Defendant City respectfully requests that
the Court continue to stay the instant matter pending the conclusion of DOC’s investigation into
the underlying incident, and the lifting of the ongoing public health emergency work from home
directives. Defendant City can provide another update regarding the status of the investigation as
the Court desires.
               Defendant City thanks the Court for its consideration in this regard.
                                             Respectfully submitted,
                                             Corey S. Shoock           /s
                                             Corey S. Shoock
                                             Senior Counsel
                                             Special Federal Litigation Division




                                               -2-
Application GRANTED. This case will continue to be STAYED pending
the conclusion of the DOC's investigation into the alleged
incident. Defendant City of New York is hereby ORDERED to submit
a letter regarding the status of the DOC investigation at the
earlier of (i) June 30, 2020; or (ii) 14 days after the conclusion
of the investigation. Further, Plaintiff should continue to keep
the Court and Defendants apprised of his mailing address.



Dated: March 30, 2020                              SO ORDERED.
       New York, New York

A copy of this Order was mailed by Chambers to:

Angel Garcia                                       HON. KATHERINE POLK FAILLA
c/o Jasleen McCoon
                                                   UNITED STATES DISTRICT JUDGE
1150 College Avenue, #2R
Bronx, New York 10456



 A copy of this Order was mailed by Chambers to:

 Angel Garcia
 30th Street Men’s Shelter
 400 East 30th Street
 New York, New York 10016
